Citation Nr: 1026514	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  00-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition, to 
include residuals of a root canal or temporomandibular joint 
(TMJ) dysfunction.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative disc disease (DDD) of 
the cervical spine.

3.  Entitlement to additional Department of Veterans Affairs 
compensation benefits for a dependent parent.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 
1985 and from July 1986 to May 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from November 1999 and December 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  During the pendency of the appeal, her 
claims files were transferred to the RO in Winston-Salem, North 
Carolina.  In July 2003, November 2007 and September 2008 the 
Board remanded the case for further development.  The requested 
development has been completed and the case has been returned to 
the Board for further appellate action.  

In April 2008, the Veteran testified at a video conference Board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with her claims 
folders.

The Veteran has raised the issues of entitlement to service 
connection for a left knee disability, bilateral hip disability 
and various gynecological disorders, as well as a claim for an 
increased disability rating for her service-connected psychiatric 
disorder and also a claim for total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
These issues are referred to the RO for initial development and 
adjudication.

The issues of entitlement to service connection for a dental 
condition, to include residuals of a root canal or 
temporomandibular joint (TMJ) dysfunction, and entitlement to 
additional compensation benefits for a dependent parent are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Prior to December 1, 2008, the Veteran's service-connected 
cervical DDD was manifested by subjective complaints of chronic 
daily neck pain and stiffness, and objective evidence of some 
small amount of muscle spasm at the base of the cervical spine 
and some muscle tenderness in the paraspinal muscles and both 
shoulders, with no more than moderate cervical flexion prior to 
September 26, 2003, and measured cervical flexion to no less than 
20 degrees with pain, extension to no less than 30 degrees and 
bilateral lateral flexion to no less than 35 degrees and rotation 
to no less than 50 degrees to the left and 45 degrees to the 
right, and there is no evidence of fatigability, incoordination 
or weakness; with combined range of motion of the cervical spine 
greater than 170 degrees and no evidence muscle guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; there 
is no objective evidence of incapacitating episodes requiring bed 
rest prescribed by a physician; neurological testing was within 
normal limits for light touch and deep touch to the extremities.

3.  Since December 1, 2008, the Veteran's service-connected 
cervical DDD is manifested by subjective complaints of chronic 
daily neck pain, stiffness and headaches, and objective evidence 
of muscle spasms and tenderness in the paraspinal muscles and 
also muscle tenderness in the paraspinal muscles and both 
shoulders, with no more than slight cervical flexion and measured 
cervical flexion to no less than 45 degrees, extension to no less 
than 35 degrees and lateral flexion to no less than 25 degrees to 
the right and 35 degrees to the left, and lateral rotation to no 
less than 50 degrees to the right and 60 degrees to the left, 
with pain on extremes of range of motion testing; there is 
evidence of pain with repetitive motion and some muscle weakness 
in the bilateral trapezius muscles, but no evidence of 
incoordination on range of motion testing; with combined range of 
motion of the cervical spine greater than 170 degrees and no 
evidence guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; there is no objective evidence of 
incapacitating episodes requiring bed rest prescribed by a 
physician; there is X-ray evidence of mild mid cervical DDD.

4.  Since December 1, 2008, the Veteran has experienced mild 
neurological manifestations of the left median nerve related to 
her cervical spine disability.

5.  Since December 1, 2008, the Veteran has experienced mild 
neurological manifestations of the right median nerve related to 
her cervical spine disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial disability rating of 20 percent, and no 
more, for cervical DDD prior to December 1, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 
(2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002).

2.  The criteria for an initial disability rating in excess of 10 
percent for cervical DDD since December 1, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 
(2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002).

3.  Since December 1, 2008, the criteria for an initial 10 
percent disability rating for the neurological manifestations of 
the left median nerve related to the Veteran's cervical DDD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.120, 4.123, Diagnostic Code 8515 (2009).  

4.  Since December 1, 2008, the criteria for an initial 10 
percent disability rating for the neurological manifestations of 
the right median nerve related to the Veteran's cervical DDD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.120, 4.123, Diagnostic Code 8515 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for Department of 
Veterans Affairs (VA) benefits.  The notice must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the appellant then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).

In reviewing the Veteran's claim of entitlement to an initial 
increased disability rating for DDD of the cervical spine, the 
Board observes that the RO issued VCAA notice to the Veteran in 
August 2002, November 2004, August 2006, and December 2008 
letters which informed her of the evidence generally needed to 
support claims of entitlement to service connection; what actions 
she needed to undertake; and how the VA would assist her in 
developing her claims.  The August 2006 letter also informed her 
of the evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess.  

In October 2009, the Veteran submitted an NOD with the initial 
disability rating assigned her cervical DDD, triggering the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a January 2010 statement of the case (SOC).  This 
document informed the Veteran of the regulations pertinent to her 
appeal, including the applicable rating criteria, advised her of 
the evidence that had been reviewed in connection with her 
appeal, and provided her with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

Although VCAA was enacted after the November 1999 rating decision 
from which the instant appeal initially arises, the VCAA notice 
letters and subsequent readjudication of the claim have cured any 
defect with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to substantiate 
the claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Further, the Veteran has been provided with several 
opportunities to submit evidence and argument in support of her 
claim.  Therefore, the Board finds that any defect with respect 
to the timing of the receipt of the VCAA notice requirements for 
her claim is harmless error in this case.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Veteran's service treatment records, 
VA medical treatment records and evaluations are of record, as 
well as private treatment records, a transcript of the Veteran's 
testimony at her personal hearing and her written contentions 
regarding the circumstances of her cervical spine disability.

VA examinations with respect to the issue on appeal were obtained 
in July 1999 and December 2008.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the July 1999 and 
December 2008 VA orthopedic examinations obtained in this case 
are adequate as they are predicated on a review of the claims 
files and all pertinent evidence of record, and provide complete 
rationales for the opinions stated and fully address the rating 
criteria that are relevant to rating the Veteran's cervical spine 
disability.  Thus, there is adequate medical evidence of record 
to make a determination in this case.  As such, the Board finds 
that additional development by way of another examination would 
be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 
and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c) (4).  There remains no issue as to 
the substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

The Veteran contends that she is entitled to a higher disability 
rating for her service-connected cervical DDD.  She has 
consistently complained of chronic neck pain and stiffness during 
the pendency of her appeal.  At the time of her December 2008 VA 
examination, she also complained of daily headaches and radiating 
pain into her shoulders, arms and fingers.  

During the course of this appeal, VA promulgated new regulations 
for the evaluation of the disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create the General Rating Formula for 
Diseases and Injuries of the Spine.

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  Therefore, since the amendment has a specified effective 
date without provision for retroactive application, it may not be 
applied prior to its effective date.  As of September 26, 2003, 
the Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO addressed both the previous rating 
criteria and the new amendments in its January 2010 statement of 
the case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Although the RO originally evaluated the Veteran's cervical DDD 
under Diagnostic Codes 5237-5243, because her claim was initially 
filed in 1999, her disability must be considered under the rating 
criteria in effect prior to September 26, 2003, as well as both 
the prior and the revised rating criteria since that date. 

Under the previous version of the rating criteria, Code 5290 
provides a 10 percent evaluation for slight limitation of the 
cervical spine; a 20 percent for moderate limitation of motion; 
and a 30 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71, Diagnostic Code 5290 (2002).  A 40 percent disability 
rating was also available under Diagnostic Code 5287 for 
unfavorable ankylosis of the cervical spine.  Residuals of a 
vertebral fracture further warranted a 60 percent under 
Diagnostic Code 5285 when there was no cord involvement and 
abnormal mobility that required a neck brace.  38 C.F.R. § 4.71a 
(2002).  In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.

Under the revised General Rating Formula, a 10 percent disability 
rating is assigned, in pertinent part, when forward flexion of 
the cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or, combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees.  A 20 percent rating is warranted when forward flexion 
of the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or, there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is assigned when forward 
flexion of the cervical spine is 15 degrees or less; or there is 
favorable ankylosis of the entire cervical spine.  Unfavorable 
ankylosis of the entire cervical spine warrants a maximum 40 
percent disability rating.  Note 2 to the General Rating Formula 
specifies, in pertinent part, that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees; and, that the normal combined 
range of motion of the cervical spine is 340 degrees.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or bony 
union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Under prior Diagnostic Code 5293, which sets forth the criteria 
for rating intervertebral disc syndrome (IVDS), a 10 percent 
disability rating is assigned for mild IVDS.  A 20 percent rating 
is assigned for IVDS with moderate recurring attacks.  A 40 
percent evaluation is authorized for IVDS if it is severe with 
recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2002).

Effective from September 2002, IVDS is evaluated (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 (combined ratings table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
disability rating is assigned for incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum 60 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Note 2 provides that when evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate neurological 
disabilities separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  67 Fed. Reg. 
54345 (2002).

Effective from September 26, 2003, the diagnostic criteria for 
IVDS was renumbered as Diagnostic Code 5243.  The regulations 
remained the same in effect.  However, there was some minor re-
phrasing.  In this respect, Diagnostic Code 5243 provided the 
following:  Evaluate IVDS (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Prior to December 1, 2008

Considering the evidence of record, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the evidence 
of record reasonably supports the grant of a 20 percent initial 
disability rating prior to December 1, 2008, under both the 
former Diagnostic Code 5290 rating criteria and the revised 
criteria.  38 C.F.R. § 4.7.  The July 1999 VA orthopedic 
examination report shows the Veteran complained of neck pain when 
she moved her head forward.  At the time she reported taking 
Motrin for her neck pain with some relief.  Examination of the 
cervical spine revealed evidence of a small amount of spasm of 
the muscles at the base of the cervical spine and some tenderness 
in the muscles of both shoulders at the C7 level.  Range of 
motion testing revealed cervical spine flexion to 20 degrees with 
pain, extension to 30 degrees, lateral flexion to 35 degrees 
bilaterally, and rotation to 50 degrees to the left and to 45 
degrees to the right.  A February 2001 private evaluation report 
indicates that cervical palpation revealed tightness on the left 
upper trapezius and more tightness to the medial scapular on the 
right.  There was also cervical spine suboccipital tightness on 
the right with spasm.  There also was paraspinal muscle 
tightness.  Active cervical flexion was to 40 degrees with right 
paraspinal musculature pain.  Extension was evaluated as 
essentially normal, as was lateral bending to the right.  Lateral 
bending to the left was to 25 degrees with right paraspinal 
musculature pain.  Lateral rotation was to 70 degrees to the 
right and to 90 degrees to the left with right "mediator 
scapular" pain.  The July 1999 VA examination report clearly 
indicates the Veteran's cervical spine flexion was moderately 
limited to 20 degrees.  Although, the February 2001 private 
examination shows no more than slight limitation of cervical 
flexion to 40 degrees, there is evidence of pain with forward 
flexion and significant limitation of lateral bending to the 
left, also accomplished with pain in the paraspinal musculature.  
Again, resolving all reasonable doubt in the Veteran's favor, and 
with consideration of the provisions of 38 C.F.R. § 4.7, and 
DeLuca v. Brown, supra., the Board finds that the assignment of a 
20 percent initial disability rating is warranted for the period 
dating prior to December 1, 2008.

The evidence of record fails to demonstrate that an initial 
disability rating higher than 20 percent is warranted for the 
Veteran's service-connected cervical spine DDD prior to December 
1, 2008, under either the previous or revised rating criteria.  
In this respect, while there was some tenderness to palpation of 
the paraspinal musculature during both the July 1999 and February 
2001 orthopedic examinations, and some muscle spasm during the 
July 1999 examination, there is no evidence of more than moderate 
limitation of cervical flexion, limited to no less than 20 
degrees.  Moreover, the Veteran had no complaints of pain 
radiating down her arms and there was no muscular wasting of the 
extremities.  Examination of the extremities to light touch and 
deep touch was also within normal limits during the July 1999 
examination.  Likewise, a July 1999 VA X-ray study of the 
cervical spine was within normal limits.  As such, an initial 
disability rating in excess of 20 percent is not warranted prior 
to December 1, 2008.  38 U.S.C.A. § 5107(b)

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected cervical spine DDD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of her disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the Veteran's 
service-connected cervical spine DDD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met prior to December 1, 2008.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Since December 1, 2008

Considering the evidence of record, the Board finds that the 
overall disability picture since December 1, 2008, does not more 
closely approximate the criteria for an initial disability rating 
in excess of 10 percent under either version of the rating 
criteria.  38 C.F.R. § 4.7.  The December 1, 2008 VA orthopedic 
examination shows the Veteran complained of daily neck pain and 
stiffness, as well as daily headaches.  She reported that she had 
to sleep with a cervical collar.  The Veteran's cervical spine 
flexion is to 45 degrees, extension to 35 degrees with pain after 
repetitive use, lateral flexion to 25 degrees on the right and to 
35 degrees to the left, and lateral rotation to 50 degrees to the 
right and to 60 degrees to the left, all with pain after 
repetitive use.  Moreover, the December 2008 VA examiner noted 
the Veteran had a normal gait and posture and that there was no 
evidence of tenderness or guarding, muscle atrophy or an abnormal 
spinal contour.  However, there was evidence of spasm, and 
significant weakness of the trapezius muscle bilaterally and 
tightness and knotting of the muscles from the suboccipital 
region into both posterior trapezius muscles.  The evidence shows 
no limitation of cervical flexion and no more than slight 
limitation of cervical extension, lateral flexion and lateral 
rotation.  

As there is no objective evidence of more than slight cervical 
spine limitation of motion, or cervical spine flexion limited to 
30 degrees or combined range of motion of the cervical spine not 
greater than 170 degrees since December 1, 2008, the Veteran's 
cervical spine DDD does not meet the criteria for a higher 
initial disability rating set forth in the diagnostic criteria in 
previous Diagnostic Code 5290, or the revised General Rating 
Formula for Disease and Injuries of the Spine.  In reaching this 
determination, the Board has considered the provisions of 38 
C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons 
discussed above, finds that the current 10 percent disability 
rating adequately considers and encompasses any limitation of 
motion due to pain, lack of endurance, incoordination or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.

Likewise, there is no evidence of record that the Veteran has 
experienced any incapacitating episodes resulting from IVDS as 
defined by VA for the period since December 1, 2008.  In this 
respect, the evidence of record does not show that the Veteran 
has ever required bed rest prescribed or supervised by a 
physician for any incapacitating episodes of neck pain during 
this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
Accordingly, as the preponderance of the evidence of record is 
against the claim for an increased initial disability rating for 
cervical DDD since December 1, 2008, the appeal must be denied.  
38 U.S.C.A. § 5107(b).

Increased evaluations can also be assigned for a cervical spine 
disability by providing separate evaluations for any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2009).  The December 1, 2008, VA examination first notes the 
Veteran experienced radiating pain and numbness in both of her 
upper extremities.  The examiner further noted a loss of 
sensation to pinprick and light touch in both the right index 
finger and the left middle finger.  With respect to diseases of 
the peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis for a particular nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  When 
the involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8515 to 8715 (2009).

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2009).  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Based on the Veteran's complaints and the neurologic findings, 
the Board finds the medical evidence of record shows that the 
Veteran's right and left median nerve disabilities are wholly 
sensory.  Id.  As such, a mild or moderate degree of disability 
is the evaluation level warranted under the relevant diagnostic 
code.  As the medical evidence in this case clearly indicates, 
the Veteran's service-connected cervical DDD, while manifested by 
complaints of numbness and pain in her right index finger and 
left middle finger, is productive of no significant functional 
neurological impairment.  Accordingly, separate 10 percent 
evaluations are warranted for the Veteran's mild right and left 
median nerve neurologic components of her service-connected 
cervical spine DDD.

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected cervical spine DDD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of her disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the Veteran's 
service-connected cervical spine DDD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met since December 1, 2008.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating of 20 percent for 
cervical DDD, prior to December 1, 2008, is granted, subject to 
the rules and regulations governing the payment of VA monetary 
benefits.

An initial disability rating in excess of 10 percent for cervical 
DDD since December 1, 2008, is denied.

A separate initial disability rating of 10 percent for the 
Veteran's right index finger neurologic component of her service-
connected cervical DDD, since December 1, 2008, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A separate initial disability rating of 10 percent for the 
Veteran's left middle finger neurologic component of her service-
connected cervical DDD, since December 1, 2008, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

With regard to the Veteran's claim of entitlement to additional 
VA compensation benefits for a dependent parent, the Board finds 
that the Veteran submitted her written notice of disagreement 
with a September 2008 rating decision for this issue in September 
2008.  Therefore, the Veteran initiated appellate review of this 
issue, but she has not been furnished a statement of the case 
that addresses it.  In this respect, the Board acknowledges that 
the Veteran withdrew her appeal of the issue of an earlier 
effective date for additional VA compensation for her spouse as 
early as October 2009.  However, the Veteran has repeatedly 
indicated in her written contentions that she wishes to pursue 
her appeal with regard to the dependency of her mother.  Thus, 
the Board is required to remand the issue to the RO for issuance 
of a proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

With regard to the Veteran's claim for service connection for a 
dental condition, another remand is unfortunately required for 
compliance with the Board's previous remand.  Stegall v. West, 11 
Vet. App 268 (1998).  The Board's September 2008 remand directed 
that VA afford the Veteran a VA dental examination to address 
whether she had any current residuals of trauma to her mouth or 
teeth and whether any such residuals were related to claimed 
inservice injuries.  The remand indicated that the VA examiner 
was to examine the Veteran and review her claims files, and 
specifically offer an opinion as to whether it is at least as 
likely as not that the any current mouth/tooth disability, 
including residuals of the #5 tooth root canal and TMJ 
dysfunction, were etiologically related to military service, to 
include any alleged injuries to the mouth from inservice 
automobile accidents.  The examiner was further to address the 
significance of 1983, 1997 and 1998 dental treatment records.  
Although a VA examiner did examine the Veteran and review her 
claims files in November 2008, the examiner, while noting the 
specifically identified treatment records, and noting the 
Veteran's prior statement that her jaw problems were preexisting, 
did not specifically address the question of whether any current 
mouth/tooth disability is related to or the result of the 
Veteran's service as directed.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a 
Statement of the Case with respect to the 
issues of entitlement to additional VA 
compensation benefits for a dependent 
parent.  The RO should return this issue to 
the Board only if the Veteran files a 
timely substantive appeal.

2.  The Veteran should also be afforded 
another examination by a dentist or oral 
surgeon in order to determine whether she 
has any current residuals of trauma to the 
mouth/teeth, and whether any such residuals 
are related to the claimed inservice 
injuries.  The examiner should review the 
claims files, including the service medical 
and dental records, in conjunction with the 
examination.  The significance of the 1983 
and 1997 and 1998 dental treatment records 
should be addressed.  All current residuals 
of mouth/teeth trauma should be noted.  The 
examiner should opine whether it is at 
least as likely as not (a probability of 50 
percent or better) that any current 
mouth/teeth disability, to include 
residuals of the #5 tooth root canal and 
TMJ dysfunction, is etiologically related 
to military service, to include any alleged 
injuries to the mouth from inservice 
automobile accidents.  The examiner must 
review the Veteran's medical history, as 
documented in the claims files, prior to 
rendering any etiology opinion, and should 
explain the rationale for the opinion, 
citing relevant history or clinical 
findings.  If an etiology opinion cannot be 
given without resorting to speculation or 
conjecture (that is, to a reasonable degree 
of medical certainty), then the examiner 
should explicitly state so and explain why.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a dental condition, to 
include residuals of a root canal to tooth 
#5 and TMJ dysfunction.  If the issue 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and her representative.  After the Veteran 
and her representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


